Citation Nr: 1200398	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a disability manifested by chest pains.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for vertigo, claimed as secondary to the service-connected hearing loss disability.

7.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus.

8.  Entitlement to an initial compensable rating for the service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1986 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Specifically, an RO rating decision in May 2005 denied service connection for an eye condition, for chest pain, and for nervous condition and insomnia; the same rating decision granted service connection for tinnitus and assigned an initial rating of 10 percent.  A June 2006 RO rating decision denied service connection for low back disorder and granted service connection for hearing loss disability with a noncompensable initial rating.  A February 2008 RO rating decision denied service connection for PTSD, and a May 2008 RO rating decision denied service connection for vertigo.

The claims for service connection for psychiatric disability other than PTSD, and service connection for a low back disability are addressed in the Remand below.  

FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically related to service.

2.  The Veteran does not have an eye disorder that is etiologically related to service.

3.  The Veteran does not have a cardiac disability that became manifest during service or to a compensable degree within a year after discharge from service, and does not have a disability manifested by chest pains that is etiologically related to service.

4.  Vertigo symptoms are not etiologically related to service or to a service-connected disability.

5.  Throughout the initial rating period the Veteran has had subjective right-ear tinnitus.

6.  Throughout the initial rating period the Veteran's hearing loss disability has been manifested by at worst a Level II hearing impairment in the right ear and a Level I impairment in the left ear. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  An eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
3.  A disability manifested by chest pains was not incurred in or aggravated by active service, nor may service connection for a cardiac disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  Vertigo was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for a rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2011).

6.  The criteria for a compensable initial rating for hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination during the course of the appeal and he was advised of his entitlement to a hearing but declined.  The RO pursued verification of the claimed in-service PTSD stressor, to include queries to the National Personnel Record Center (NPRC).  The Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records from providers identified by the Veteran has potentially having relevant records.    The Veteran has not asserted there is any additional existing evidence relevant to his claims not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests psychosis, arthritis or cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis  

Service Connection for PTSD

Service treatment records (STRs) dating from the period September 1979 to June 1986 show no indication of psychiatric symptoms.  In a self-reported Report of Medical History in April 1986, executed in conjunction with his separation physical examination, the Veteran denied depression or nervous problems, and the corresponding Report of Medical History shows clinical psychiatric evaluation as "normal."

STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent;" no mental health referral was indicated and the Veteran was characterized as deployable.  In a self-reported Post Deployment Health Assessment in May 2004 the Veteran reported his health as merely "good."  He reported he had been involved in direct combat in which he had discharged his weapon, at sea.  He denied having seen anyone wounded, killed or dead during deployment and stated that during deployment he had never felt he was in great danger of being killed.  He stated that he had never had experiences so traumatic that during the past month he had either had nightmares, intrusive thoughts, watchfulness, hyperstartle, emotional numbness or estrangement.  The reviewer stated no mental health referral was indicated. 
  
The Veteran has asserted the following traumatic events ("stressors") in service: (1) present during a missile attack in Kuwait on March 29, 2003; (2) exposed to direct fire and missile attacks in Kuwait, February-March 2003 or April-May 2003; (3) in September 2003 while performing maritime security in the Persian Gulf had to fire from his ship to drive away enemies; (4) on December 14, 2003, fired at three boats that were within the security zone of his ship; (4) on several occasions had to fire at small boats who were too close to  his ship and was generally afraid he would have to kill someone; (5) was generally afraid of being attacked while on guard duty on land and while on maritime security duty  (had a near-death experience and was very anxious).

The Veteran's DD Form 214 shows 3 months and 7 days of foreign service, noting he was present in Kuwait from April 5, 2003, to July 1, 2003.  The file also contains a DD Form 215 (correction to DD Form 214) showing the Veteran served thereafter on board the USNS Gilliland from August 30, 2003 to December 17, 2003.  There is no indication in the DD Forms 214 or 215 that the Veteran served on any ship other than the Gilliland.

The RO submitted several requests through the Personnel Information Exchange System (PIES) for verification of the Veteran's claimed stressors.  A PIES response in October 2007 stated the last documented missile attack against Kuwait happened on March 27, 2003, which appeared to be prior to the Veteran's arrival in Kuwait.  A PIES response in November 2007 added that no attack on a Kuwait naval base could be documented.

Of note, the Veteran submitted a letter in August 2008 asserting he had arrived in Kuwait on March 26, 2003, and that he was accordingly present at the time of the documented missile attack one day later.  He asserted in the same letter that prior to sailing on the Gilliland he had been assigned to maritime security in an unidentified ship in April-July 2003 and to another unidentified ship in July-August 2003, during which voyages he was afraid of drowning as well as being afraid of hostile attack.  

The Veteran had a VA psychiatric examination in February 2005, performed by an examiner who reviewed the claims file and VA treatment records.  The Veteran reported sleep disturbance with consequent fatigue during the day, and also reported his girlfriend had complained of his irritability.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner made no diagnosis ("no gross psychiatric disorder").

Treatment records dated in April 2005 from Dr. Luis A. Escabi, a private psychiatrist, state the Veteran reported experiencing insomnia and nightmares since his return from the Persian Gulf one year previously.  Treatment notes from Dr. Escabi through May 2009 show reported symptoms including bad mood, nervousness, ill at ease, anxiety, irritability, depression,  highs-and-lows, isolation, difficulty sleeping, fear, sobbing, anhedonia, forgetfulness.  Dr. Escabi variously diagnosed anxiety disorder and major depressive disorder throughout the period, with additional diagnosis of PTSD from January 2007.

The Veteran was interviewed by a VA social worker in November 2006 in conjunction with the returning veterans program.  The Veteran reported his main duties were related to shipboard security; he was assigned to two different ships as well as to security duties in Kuwait after he arrived there.  The Veteran stated shipboard duties were very monotonous but were also stressful because of the areas the ship had to pass; on two occasions the Veteran had to fire at small ships that passed too close to his ship.  The Veteran reported he was receiving private psychiatric treatment and declined referral for VA mental health follow-up.

The Veteran had a VA PTSD examination in October 2010, performed by a psychiatrist who reviewed the claims file.  The Veteran reported daily symptoms (anxiety, fear, trouble sleeping, lack of energy, irritability, low tolerance to crowds) since he returned from service.  The Veteran's only reported significant in-service trauma was being on a military ship and having to shoot at small boats, although he did not know if there were any casualties.  The examiner performed a clinical examination and noted observations in detail.  The examiner noted the claimed stressor resulted in feeling of horror (concern about the fate of the occupants of the small vessels) but no feeling of fear, helpless or concern for his own safety.  The examiner diagnosed anxiety disorder not otherwise specified (NOS) and stated that although the Veteran met the DSM-IV stressor criteria for PTSD he did not fulfill the symptom criteria for the diagnosis.

On review of the evidence above, the Board notes the Veteran has been diagnosed with PTSD by Dr. Escabi but not by the VA examiner.  However, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  Further, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board accordingly finds the Veteran has shown a diagnosis of PTSD.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In a claim for service connection for PTSD, the question is whether the claimant has shown a service-connected stressor.  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, the Veteran's claimed stressors (being exposed to missile strike in Kuwait and firing his weapon at small boats while serving in maritime security duties) are combat-related stressors.

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy; however, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy.  That factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case the Veteran has not shown that he engaged in personal combat with the enemy as he alleges.  The Veteran's account of having been present in Kuwait for the last documented missile attack in March 2003 is specifically refuted by his DD Form 214, which shows service in Kuwait did not begin until April 2003.  There is no documentary evidence the Veteran ever served on maritime security on any ship other than the USNS Gilliland, and no documentary evidence that while on the Gilliland the Veteran actually fired his weapon at anyone or that anyone fired at the ship.  Significantly, the Veteran provided a "buddy statement" in support of his claim for service connection for low back disability in which another veteran who served with him on the Gilliland asserted the work on the Gilliland was physically demanding and they both developed back pain, but the letter is silent in regard to any combat action aboard the Gilliland.  

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.    Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996).  Therefore, if the Board deems the Veteran's account of his stressors to be not credible, the Board must provide its reasons.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of undocumented stressors to be not credible because he appears to have deliberately misrepresented his arrival date in Kuwait to establish exposure to a documented event; this indicates a desire for monetary gain that renders him not credible in reporting other undocumented events.  Further, his recent assertions of "near death" experience during service are inconsistent with his post-deployment assessment in which he specifically denied such experiences.  Finally, although the Veteran reported in 2004, he discharged his weapon at sea in combat, he nevertheless has been inconsistent in reporting the number of ships on which he allegedly performed security duties (one, two or three) and the circumstances under which he allegedly fired at intruders.  Given the totality of the evidence, the Board finds the Veteran to be not credible in reporting events in service unless such events are corroborated by objective evidence.

In sum, the Board finds the Veteran has not show a verified or verifiable in-service stressor on which a diagnosis of PTSD could be made.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   

Service Connection for an Eye Disorder

STRs dating from the period September 1979-June 1986 show no indication of eye trauma or disease.  In a self-reported Report of Medical History in April 1986, executed in conjunction with his separation physical examination, the Veteran denied history of eye trouble, and the corresponding Report of Medical History shows clinical evaluation of the eyes as "normal."

STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent;" no eye referral was indicated and the Veteran was characterized as deployable.  In a self-reported Post Deployment Health Assessment in May 2004 the Veteran reported his health as merely "good" although he denied dimming of vision during deployment and reported no specific eye problems.  He endorsed frequent exposure to vehicle or truck exhaust fumes and to sand and dust.  The reviewer stated no eye referral was indicated. 

The Veteran had a VA eye examination in February 2005 in which he complained of burning sensation and irritation of the ocular surface, although he denied ocular pain.  The examiner performed an examination of the eyes and noted observations in detail.  The examiner diagnosed refractive error (presbyopia), mild allergic conjunctivitis, dry eyes and incipient senile cataracts.  The examiner stated the Veteran's loss of visual acuity was caused by or result of his refractive error, and his symptoms were caused by the allergic conjunctivitis and dry eyes.

The Veteran received VA treatment for "dry eye syndrome" in January 2007, and a February 2007 examination report by Puerto Rico Ear Clinic shows clinical evidence of positional nystagmus on the right side.

On review, the file shows no evidence that the Veteran's eye symptoms (refractive error, cataracts or dry eyes) are related in any way to service.   Refractive error is a 
congenital or developmental defects that is not a "disease or injury" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v.Brown, 8 Vet. App. 510, 516 (1996).  There is no medical or lay evidence that conjunctivitis, cataracts or dry eyes were present during service or chronic since discharge from service, and there is no medical opinion showing such disorders are etiologically related to service.  

The Veteran has asserted his personal belief that his claimed eye problems are related to service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, in this case there is no competent medical opinion showing any relationship between an eye disorder and service.

In sum, the Board finds the criteria for service connection for an eye disability are not met.  The claim must accordingly be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   

Service Connection for Chest Pains

STRs dating from the period September 1979-June 1986 show complaint in September 1982 of chest pain not associated with breathing problems; the clinical impression was muscle spasms.  Thereafter, a reenlistment physical examination in March 1983 showed the heart as "normal."  In a self-reported Report of Medical History in April 1986, executed in conjunction with his separation physical examination, the Veteran denied history of shortness of breath, palpation or pounding heart or heart trouble, and the corresponding Report of Medical History shows clinical evaluation of the heart and vascular system as "normal."

STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent;" no cardiac or pulmonary referral was indicated and the Veteran was characterized as deployable.  In March 2003 he complained of cold symptoms including chest pain and myalgias; the clinical impression was bronchitis or pharyngitis.  In a self-reported Post Deployment Health Assessment in May 2004 the Veteran reported his health as merely "good" although he denied chest pain or pressure during deployment.  The reviewer stated no cardiac referral was indicated. 

Private chest X-ray in February 2005 showed normal cardiac silhouette and pulmonary vasculature.

The Veteran had a VA general medical examination in February 2005 in which the examiner noted no cardiovascular abnormalities or any musculoskeletal abnormalities of the chest.  The examiner's impression was no evidence of cardiac pathology found during examination.

Private chest X-ray in June 2005 showed the heart to be normal in size but there was flattening of the diaphragm suggestive of chronic obstructive pulmonary disease (COPD).  Private echocardiogram the same month showed an impression of left ventricular hypertrophy, left atrial enlargement and mitral valve regurgitation.

Dr. Roberto Sandoval Rodriguez, a private physician, submitted a letter in February 2006 stating the Veteran was being treated since January 2005 for diagnosed mitral valve regurgitation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Chest pains" as claimed by the Veteran are a symptom, not a disability.

As of the VA examination in February 2005 the Veteran had no diagnosed cardiac disorder.  Thereafter he apparently developed COPD, a respiratory disorder, and also developed some cardiac symptoms, but there is no indication of any diagnosed cardiac disease and no medical opinion associating chest pains, however, diagnosed, to service.  

In sum, STRs do not show any cardiac disorder during service, and there is no medical or lay evidence of a cardiac disorder within the first year after discharge from service or chronic since discharge from service.  There is also no medical opinion linking any current disability manifested by chest pains to service.  The Board accordingly finds the criteria for service connection for chest pains are not met and finds the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   

Service Connection for Vertigo

The Veteran asserts his claimed vertigo symptoms are related to the service-connected hearing loss disability.  The Board will consider entitlement on a direct basis as well as a secondary basis.

STRs dating from the period September 1979-June 1986 show no indication of dizziness or vertigo.  In a self-reported Report of Medical History in April 1986, executed in conjunction with his separation physical examination, the Veteran denied history of dizziness or fainting spells, and the corresponding Report of Medical History shows clinical neurological evaluation as "normal" with no indication of equilibrium problems.
 
STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent;" no neurologic referral was indicated and the Veteran was characterized as deployable.  In a self-reported Post Deployment Health Assessment in May 2004 the Veteran reported his health as merely "good" although he denied history of dizziness, fainting or light-headedness during deployment, and the reviewer stated no neurologic referral was indicated. 

In July 2004, while performing inactive duty for training (IDT) with his National Guard unit, the Veteran developed dizziness accompanied by sweating, nausea, vomiting and bloody stools.  He received inpatient treatment for diagnosed gastritis.

A February 2007 examination report by Puerto Rico ear clinic shows clinical evidence of positional nystagmus on the right side.  The Veteran complained of dizziness when performing testing on the right ear.  He was noted to have Ménière's disease in the right ear.

The Veteran had a VA ear disease examination in April 2008, performed by a physician who reviewed the claims file.  Clinical examination of the ear was normal.  The examiner opined there was no demonstrated pathology of the vestibular organ to account for vertigo.
 
The Veteran had a VA audiological evaluation in May 2008 in which he complained of episodic, positional vertigo and unsteadiness sensation beginning five years previously.  Electronystagonometry was essentially normal, as were positional and visual tests.  The diagnosis was normal study of the peripheral and central vestibular systems, indicating normal vestibular system functioning.  In the absence of vertigo or symptoms associated with vertigo during testing, a medical opinion relating claimed vertigo to the service-connected hearing loss could not be provided.   

The file contains a February 2009 letter from Dr. Vincente Lopez Hidalgo, a private otologist. Dr. Hidalgo stated the Veteran was being treated for episodic vertigo and right-side tinnitus.  The Veteran had normal physical examination of the ears but was shown by video nystagmography to have left vestibular weakness indicative of peripheral vestibular dysfunction.  Dr. Hidalgo stated the Veteran's history, physical examination and neuro otological testing was compatible with Ménière's disease, which can cause hearing loss, tinnitus and episodic vertigo.  Hearing loss could be progressive and vertigo could be disabling.

On review, the medical evidence above shows the Veteran has Ménière's disease that may be responsible for his claimed vertigo.  Although the Veteran also has service connection for hearing loss and tinnitus, both of which can be associated with Ménière's disease, service connection for both disorders was specifically granted based on his account of acoustic trauma during service.  He is not service-connected for Ménière's disease, so Ménière's disease cannot be a primary disability on which secondary service connection is based.  

In sum, STRs do not show vertigo during service, and there is no medical or lay evidence of chronic vertigo since discharge from service.  There is also no medical opinion linking any current disability manifested by vertigo to service or to a service-connected disability.  The Board accordingly finds the criteria for service connection for vertigo are not met and the claim must be denied.

 Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   
  




Evaluation of Hearing Loss and Tinnitus Disabilities

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.   38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).  

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Tinnitus is evaluated under the provisions of 38 C.F.R. § 4.87, DC 6260.  Under this DC, a rating of 10 percent is awarded for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Historically, the initial 10 percent rating for tinnitus is effective from February 11, 2004, and initial noncompensable rating for hearing loss disability is effective from September 23, 2005.
 
The Veteran had a VA audiological evaluation in December 2004 during which he complained of right-ear tinnitus and hearing loss since the previous year.  His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20  
25  
50  
60
39
LEFT
N/A
 15
 15
20
40
28

Speech recognition was 88 percent in the right ear and 96 percent in the left ear.  For the right ear, the audiologist diagnosed normal hearing below 2000 Hertz with moderate-to-severe sensorineural hearing loss (SNHL) from 3000 Hertz.  For the left ear, the audiologist diagnosed normal hearing except for a drop at 4000 Hertz.

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level I Roman numeral designation in the left ear.  Application of these Roman numeral designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran had a VA ear disease examination in February 2005 in which he complained of tinnitus in the right ear.  Examination of the ear was essentially normal, but the examiner diagnosed tinnitus of the right ear by history, as likely as not due to acoustic trauma in service.

The Veteran had another VA audiological evaluation in March 2005 during which the examiner noted the Veteran had been evaluated by a private audiologist in March 2004, with results consistent with the December 2004 VA evaluation cited above.  The Veteran complained of difficulty following group and telephone conversations.  He also reported constant right-ear tinnitus but stated the tinnitus caused no impairment in his activities of daily living.  His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
 25
 20 
50  
55
38
LEFT
N/A
 10
15
20
40
21

Speech recognition was 88 percent in the right ear and 100 percent in the left ear.  For the right ear, the audiologist diagnosed normal hearing below 2000 Hertz with moderate-to-profound SNHL from 3000 Hertz.  For the left ear, the audiologist diagnosed normal hearing except for a drop at 4000 Hertz.

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level I Roman numeral designation in the left ear.  Application of these Roman numeral designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran had a VA audiological evaluation in October 2010, performed by an audiologist who reviewed the Veteran's record and noted the presence of progressive high frequency hearing loss in the right ear and essentially normal hearing in the left ear; the Veteran also reported constant tinnitus.  His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
 30
 30 
55  
60
43.75
LEFT
N/A
 20
20
30
45
28.75

Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  For the right ear, the audiologist diagnosed mild-to-moderately severe SNHL below 4000 Hz.  For the left ear, the audiologist diagnosed normal hearing below 2000 Hz and mild-to-moderate SHNL above 2000 Hz.  Middle ear function was normal for both ears.  The examiner stated the effect of the Veteran's hearing loss and tinnitus on his occupational capacity was to cause increased tardiness and difficulty hearing and following instructions.  Socially the Veteran complained of difficulty following group conversations, problems understanding one-on-one conversation and impairment of his enjoyment of television.

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of these Roman numeral designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

On review of the evidence above, the Board notes that the Veteran's hearing loss disability  has been manifested at worst by a Level II hearing loss in the right are and a Level I hearing loss in the left ear.  These results are squarely within the criteria for noncompensable evaluation.  Further, the rating schedule does not provide for a rating in excess of the currently-assigned 10 percent for tinnitus.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher than the current evaluation.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for ratings higher than those currently assigned.

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant more than the ratings assigned.  See Fenderson, 12 Vet. App. 119.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected hearing loss and tinnitus are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected hearing loss or tinnitus.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issues on appeal before the Board. 


ORDER

Service connection for PTSD is denied.

Service connection for an eye disorder is denied.

Service connection for a disability manifested by chest pains is denied.

Service connection for vertigo is denied.

An initial evaluation higher than 10 percent for tinnitus is denied.

An initial compensable evaluation for hearing loss is denied.


REMAND

The Board finds that further development is required before the issues of service connection for low back disability and service connection for a psychiatric disorder other than PTSD can be adjudicated.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons, 23 Vet. App. 1.  In this case, the RO has considered service connection only for PTSD, but the Veteran has also been variously diagnosed with anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD) and major depressive disorder (MDD).  

In that regard, a March 2006 letter from private psychiatrist Dr. Escabi asserts the Veteran's GAD came about during the time he was stationed in the Persian Gulf and that a "causal relationship" had been established with the Veteran's participation there.  Thereafter, the Veteran had a VA psychiatric examination in October 2010 in which the examiner diagnosed anxiety disorder NOS but did not provide an opinion as to whether such disorder is related to service.  

A claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  However, Dr. Escabi's opinion is not supported by any clinical rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).   Accordingly, the file should be returned to the VA examiner for the purpose of obtaining an opinion as to whether the diagnosed psychiatric disorder other than PTSD is etiologically related to service.

In regard to the claim for service connection for low back disability, STRs include a post-deployment assessment in which the Veteran complained of back pain.  The Veteran had a VA general medical examination in February 2005 showing discogenic disease at L5-S1 degenerative changes of the lumbar spine, but the examiner did not provide an opinion regarding etiology.  Because the file shows symptoms during service, complaint of chronic symptoms after service and evidence of a current disorder, the Veteran is entitled to a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should return the file to the examiner who performed the VA PTSD examination in October 2010 and ask the examiner for an addendum opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has an acquired psychiatric disorder that was incurred in service, or if pre-existing service was aggravated by active service.  The rationale for all opinions expressed should be provided, with specific reference to records in the file that support the conclusion reached.  

If the examiner who performed the October 2010 psychiatric examination is not available, the Veteran should be examined by an examiner with appropriate expertise to determine the nature and etiology of any currently present acquired psychiatric disorder.

The claims folder should be made available to and reviewed by the examiner and clinical observations should be noted.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present acquired psychiatric disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) was incurred in service or if pre-existing service was aggravated by active service.  The rationale for all opinions expressed should be provided, and it should include specific references to the records that support the conclusion reached. 

2.  The Veteran should also be afforded an examination by an individual with appropriate expertise to determine the nature and etiology of any currently present low back disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present low back disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) was incurred in service or if pre-existing service was aggravated by active service.

The rationale for all opinions expressed should be provided, with specific references to the records that support the conclusion.

3.  Then, the RO or the AMC should readjudicate the issues of service connection for an acquired psychiatric disorder other than PTSD and service connection for a low back disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


